Citation Nr: 1021754	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Service connection for deep vein thrombosis (DVT).

2.  Service connection for residuals of pulmonary 
thromboembolism (PTE), to include as secondary to DVT.

3.  Service connection for a left eye disability, to include 
as secondary to DVT.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 
1971 to August 1973 and in the Army National Guard from May 
1981 to September 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In October 2008, the Board 
remanded the claims for additional development.

In March 2010, following the issuance of the most recent 
supplemental statement of the case, the Veteran submitted 
additional evidence in support of his claims directly to the 
Board accompanied by a waiver of RO consideration.  

As a final introductory matter, the Board observes that in 
correspondence dated in May 2005, the Veteran raised an 
implicit claim for pension benefits.  In October 2008, the 
Board referred that claim to the RO.  However, because that 
claim has not been developed for appellate review, it is 
again referred to the RO for the appropriate action.

The issue of service connection for a left eye disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's DVT first manifested many years after his 
separation from service and is not shown to be related to his 
service or to any aspect thereof, including claimed chest 
pains and blood clots.

2.  The Veteran's residuals of PTE first manifested many 
years after his separation from service and are not shown to 
be related to his service or to any aspect thereof, including 
claimed chest pains and blood clots or any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DVT have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for residuals of PTE 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
cardiovascular-renal diseases, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309, 314 (1993).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony at a 
hearing, contends that he currently suffers from DVT and 
residuals of PTE that had their onset during his periods of 
active service.  Specifically, he asserts that while on 
active duty in the early 1970s and early 1980s, he was 
treated on multiple occasions for chest pains and leg cramps, 
which he now maintains were early symptoms of clots in his 
lungs and legs that were later diagnosed as DVT and PTE.  
Additionally, the Veteran claims that his DVT has contributed 
to a worsening of his PTE residuals.  

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In 
light of the Veteran's above assertions, the Board will 
consider whether his DVT and residuals of PTE were caused or 
aggravated by his claimed in-service chest pains and leg 
cramps, or any other aspect of his active service.  
Additionally, if service connection for DVT is warranted, the 
Board will also consider whether that disorder caused or 
aggravated the Veteran's PTE residuals.

The Veteran's service medical records show that in February 
1972, he was treated for complaints of chest pain and 
"pressing" on his sternum that were relieved by stretching.  
While he was assessed with questionable cardiospasm, a formal 
diagnosis was not made.  The following month, the Veteran 
sought treatment for "crushing type" chest pains, which 
were exacerbated by deep breathing and pressing on his 
sternum.  He reported that his episodes of chest pain all 
took place in the morning and lasted from 30 minutes to three 
hours each.  Clinical examination, which included blood 
pressure readings and chest X-rays, was negative for any 
abnormalities.  No diagnosis was rendered.  A barium swallow 
test performed in May 1972 was negative for any evidence of 
hiatal hernia.  On examination in August 1973 prior to his 
separation from service, the Veteran was noted to have a 
history of "chest wall pain" as well as leg cramps, 
associated with exertion.  Neither condition was found to be 
incapacitating or to warrant further treatment.

Additional service medical records reveal that while on 
active duty training status in April 1981, the Veteran 
complained of leg cramps, which were not attributed to blood 
clots or any other clinical disorder.  In June 1983, the 
Veteran sought treatment for chest pains, shortness of 
breath, and intermitten" cramping on the right side of his 
sternum, which reportedly had persisted for several days.  
Additionally, he complained of discomfort on downward 
pressure of his arms, but denied any radiating pain.  Nor did 
he report any leg cramps.  An electrocardiogram (EKG) was 
negative for any cardiac abnormalities.  The Veteran's blood 
pressure readings were within normal limits and his chest was 
shown to be clear on X-ray.  Based on the results of the 
examination, the service medical provider opined that the 
Veteran's reported symptoms were not indicative of any heart 
problems.  He was instructed to return to the clinic on an 
as-needed basis.  

The Veteran's subsequent service medical records are negative 
for any complaints or clinical findings of blood clots, chest 
pains, leg cramps, or other symptoms of DVT and PTE.  
Accordingly, the Board finds that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b) (2009).  
As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claims for service connection.  
38 C.F.R. § 3.303(b) (2009).  

The Veteran's post-service medical records show that in 
September 1997, he was hospitalized for acute chest pains and 
shortness of breath.  It was noted that three weeks earlier, 
he had undergone gastric bypass and gall bladder removal 
surgery.  Clinical examination revealed a blood clot in the 
Veteran's right lung and phlebitis in his right calf, which 
were found to be consistent with diagnoses of DVT and PTE 
with pulmonary infarction.  The Veteran was placed on a 
regimen of Coumadin, which relieved his acute symptoms, and 
he was released from inpatient care after approximately one 
week.   

Following his discharge from the hospital, the Veteran 
continued to experience chest pains.  He also developed blood 
clots in his lower extremities that were clinically related 
to his DVT.  The recurrence of those blood clots led him to 
undergo vascular surgery, which included insertion of a 
Greenfield filter, in July 1999.  In a written statement 
dated the following month, his private treating physician 
indicated that the Veteran continued to require constant care 
for his recurrent blood clots and DVT of the lower 
extremities.  The physician opined that, while the Veteran's 
symptoms were adequately treated with anticoagulation 
medication, they prevented him from holding any form of 
employment.  Additionally, the private treating physician 
noted that the Veteran suffered from arthritis and related 
orthopedic problems and that his various medical conditions 
rendered him completely and permanently disabled.  However, 
that private physician did not indicate that the Veteran's 
lower extremity DVT or other health problems were related to 
his August 1973 and April 1981 reports of leg cramps or any 
other aspect of his military service.

The record shows that the Veteran has been unemployed and in 
receipt of Social Security Administration (SSA) disability 
benefits since the mid-1990s.  However, he has expressly 
indicated that he receives those SSA benefits on account of 
his orthopedic disabilities and not the issues on appeal.  
The Veteran's SSA records, which were obtained in accordance 
with the Board's prior remand, show ongoing treatment for DVT 
and related symptoms, but do not suggest a nexus between 
those symptoms and his periods of active service.

At a January 2005 VA examination, in-service complaints of 
chest pain and subsequent diagnoses of DVT and PTE were 
noted.   he Veteran reported that his current symptoms 
included soreness in his legs with minimal exertion and 
cramping in his lower right extremity.  Physical examination 
revealed a skin graft site on the right lower calf and 
numerous varicosities in both lower extremities.  
Additionally, the Veteran was noted to walk with a transient 
limp.  However, no signs of lower extremity edema or weakness 
were found.  Based on the results of the examination and a 
review of the claims folder, the January 2005 VA examiner 
diagnosed the Veteran with PTE and DVT, but noted that those 
conditions were currently controlled with anticoagulation 
medications.  Additionally, the VA examiner opined that it 
was less likely that not that the Veteran's PTE and DVT were 
related to his episodes of chest pain in service as those 
episodes had all resolved without hospitalization or other 
complication.  

Following the January 2005 VA examination, the Veteran 
submitted a written statement indicating that the VA examiner 
had told him orally that his in-service complaints of chest 
pains were possibly symptomatic of blood clots.  However, the 
Veteran conceded that the VA examiner did not put such an 
opinion in writing.  

Notwithstanding the Veteran's above assertion, the Board 
observes that there is a presumption of regularity that VA 
physicians and other government officials perform their 
duties correctly, fairly, in good faith, and in accordance 
with law and governing regulations.  Marsh v. Nicholson, 19 
Vet. App. 381 (2005).  Further, VA law presumes the 
regularity of the administrative process.  Crain v. Principi, 
17 Vet. App. 182 (2003).  Thus, the Board must conclude that, 
if the January 2005 VA examiner had rendered the opinion that 
the Veteran describes, that physician would have put that 
opinion in writing so that the Veteran could use it to 
support his claim.  

The record thereafter shows that the Veteran has continued to 
receive ongoing treatment for lower-extremity DVT and 
multiple clots in his lungs.  He also has been diagnosed with 
and treated for coronary artery disease, requiring cardiac 
catheterization and placement of a stent, and chronic 
obstructive pulmonary disease.

In a written statement dated in December 2006, a private 
physician indicated that the Veteran was on "lifetime 
Coumadin therapy" for his chronic DVT and PTE residuals.  
Additionally, the private physician noted that the Veteran's 
recurrent DVT episodes suggested a probable genetic 
predisposition to hypercoagulable conditions.  However, that 
physician also stressed that, prior to his diagnosis of DVT 
and PTE in the late 1990s, the Veteran had had no known risk 
factors for blood clots. 

In a subsequent statement dated in October 2008, a different 
private physician noted that the Veteran's family had a 
history of heart problems, including blood clots, and opined 
that his chronic DVT and PTE were likely hereditary.  In 
contrast to the December 2006 treating provider, however, the 
October 2008 physician indicated that the chest pains for 
which the Veteran had been treated in service "may have been 
minor clots" and, thus, may have been symptomatic of his 
later-diagnosed pulmonary and vascular disorders.

Pursuant to the Board's October 2008 remand, the Veteran was 
afforded a second VA examination in August 2009 that 
addressed the etiology of his DVT and PTE residuals.  The 
Veteran reported a history of blood clots on his mother's 
side of the family.  He also reported in-service treatment 
for chest pains, but indicated that he had not been treated 
for blood clots until the late 1990s when he was hospitalized 
and diagnosed with DVT and PTE.  

On physical examination, the Veteran was found to have 
significant varicose veins, particularly in his right leg.  A 
doppler study showed current evidence of DVT in that 
extremity only.  Pulmonary function testing revealed a mild 
obstructive lung defect consistent with COPD.  The Veteran's 
lung volumes, heart sounds, and chest expansion were all 
found to be within normal limits.  Additionally, chest X-rays 
and an EKG test were negative for any abnormalities.  

Based on the above clinical findings, the August 2009 VA 
examiner diagnosed the Veteran with moderately severe 
varicose veins and DVT, but indicated that he did not 
currently show any significant PTE residuals.  After 
reviewing all the pertinent evidence in the Veteran's claims 
folder, including the January 2005 VA examination report and 
the December 2006 and October 2008 private medical opinions, 
the VA examiner opined that the Veteran's DVT and history of 
PTE were less likely than not related to his in-service 
complaints of chest pains or to any other aspect of his 
military service.  As a rationale for that opinion, the 
examiner noted that the Veteran's DVT was etiologically 
related to his varicose veins, which did not appear to have 
manifested until after his discharge from the military, and 
that his service medical records were negative for any other 
risk factors associated with DVT.  Additionally, the VA 
examiner opined that the Veteran's PTE was likely related to 
his family history of blood clots and heart disease, as well 
as his long history of nicotine use.

The Board acknowledges that, in a May 2010 written statement, 
the Veteran's representative expressed concern about the 
August 2009 VA examiner's area of specialty and his 
competence to address the etiology of the Veteran's DVT and 
PTE.  However, apart from noting that the same physician 
examined the Veteran with respect to both issues, the 
representative declined to provide any reasons for why the 
August 2009 examination was inadequate .  In any event, the 
Board observes that, generally under VA law, the only 
requirement for competency to provide medical evidence is 
that the person be a licensed health care professional.  YT 
v. Brown, 9 Vet. App. 195 (1996); Goss v. Brown, 9 Vet. App. 
109 (1996); Pond v. West, 12 Vet. App. 341 (1999).  
Accordingly, the Board finds no reason to question the 
competency of the VA examiner, a licensed physician, who 
conducted the August 2009 examination.

Following the above VA examination, the Veteran submitted a 
February 2010 written statement from a private physician who 
reportedly had treated him for coronary artery disease for 
the previous two years.  That physician opined that the 
Veteran's history of heart problems were most likely 
hereditary in nature, but did not indicate that they were in 
any way related to service.  In a concurrent written 
statement, however, the Veteran's family doctor noted that he 
had reviewed the service medical records and was "100 
percent certain that the chest pains the Veteran had while 
serving in the military were [undiagnosed symptoms of] 
pulmonary embolism."  However, that family doctor did not 
provide a rationale for the opinion.  Nor did he indicate 
that he had ever treated the Veteran for PTE symptoms or 
reviewed any other evidence in his claims folder apart from 
his service medical records.

In March 2010, the Veteran submitted an additional written 
statement from a private physician who indicated that the 
Veteran had reported multiple episodes of severe diffuse 
chest pain during his first period of active duty.  
Additionally, the private physician noted that the Veteran 
had been subsequently diagnosed with DVT and PTE for which he 
had been prescribed Coumadin.  That physician also noted the 
Veteran's family history of DVT, but opined that there was 
"a greater than 50 percent chance that the episodes of [in-
service] chest pain at the age of 19 were related to [his 
subsequent] pulmonary emboli since he has [had] such a 
significant subsequent history of DVT and pulmonary emboli 
and did not have any other good reason to have such severe 
chest pain at age 18."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinions submitted by the January 
2005 and August 2009 VA examiners, collectively indicating 
that the Veteran's DVT and PTE are not related to his in-
service complaints of chest pains, leg cramps, or any other 
aspect of his military service, are more probative and 
persuasive than the opinions provided by the Veteran's 
private physicians.  The VA examiners' findings were based on 
a thorough and detailed examination of the Veteran and the 
claims folder and supported by a rationale.  Prejean v. West, 
13 Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Additionally, the 
Board considers it significant that the August 2009 VA  
opinion was undertaken directly to address the issue on 
appeal and elaborated on the etiology of the Veteran's DVT 
and PTE, which the January 2005 VA opinion had not done, 
without contradicting the findings of that prior VA opinion.  
Moreover, both the January 2005 and August 2009 VA examiners' 
findings are consistent with other private and VA medical 
records showing diagnoses of and treatment for DVT and PTE 
beginning in 1997, and the December 2006 and February 2010 
private physicians' opinions indicating that the Veteran had 
a family history of blood clots and heart disease but did not 
show any risk factors for clots until the mid-1990s.  

In contrast, while the Veteran's private family doctor noted 
in his February 2010 opinion that he had reviewed the service 
medical records, he did not indicate that he had reviewed any 
other pertinent evidence in the claims folder or attempted to 
reconcile his findings with the January 2005 and August 2009 
VA examiner's negative nexus opinions.  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2009).  
Additionally, that private family doctor did not indicate 
that he had ever treated the Veteran for DVT, PTE, or any 
related pulmonary or vascular problems.  Nor did he provide a 
rationale for his opinion relating the Veteran's PTE to his 
in-service complaints of chest pain, which weighs against the 
probable weight of that opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  Moreover, because the Veteran's family doctor 
did not address the etiology of the DVT, his opinion is not 
inconsistent with the January 2005 and August 2009 VA 
examiner's findings with respect to that particular issue.

The Board acknowledges that the March 2010 private 
physician's opinion did address the etiology of both the DVT 
and PTE.  However, like the Veteran's family doctor, the 
March 2010 private physician declined to provide an adequate 
rationale for his opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  Nor did he indicate that his findings were based on 
a review of the claims folder and medical history, an 
examination of the Veteran, or any other pertinent evidence 
other than the history as reported by the Veteran.  As such, 
that private physician's opinion is no more probative than 
the facts alleged by the Veteran himself.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. 
App. 229 (1993).  Consequently, the Board finds that the 
opinions of the February 2010 family doctor and the March 
2010 private physician are less persuasive medical evidence 
relating the Veteran's DVT and PTE to his periods of military 
service.  LeShore v. Brown, 8 Vet. App. 406 (1995). 

The competent evidence of record reflects that the Veteran's 
DVT and PTE was first diagnosed in 1997, approximately 14 
years after his separation from active service.  The Veteran 
is thus not entitled to service connection for those 
disabilities on a presumptive basis.  Additionally, the 
Veteran has not specifically reported, and the evidence does 
not otherwise show, any complaints or treatment for chest 
pains, leg cramps, or other symptoms of DVT and PTE from the 
time he left the military until his hospitalization in 
September 1997.  In view of the lengthy period without such 
complaints or treatment, there is no evidence of a continuity 
of the Veteran's DVT and PTE symptoms.  This weighs heavily 
against the specific issues on appeal. Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
the Board finds that the competent evidence does not indicate 
that it is at least as likely as not that the Veteran's DVT 
and PTE were caused or aggravated in service.  Indeed, the 
competent medical evidence weighs against a finding of a 
nexus, as the January 2005 and August 2009 VA examiners 
collectively found that it was less likely than not that any 
of the symptoms of the Veteran's DVT and PTE were related to 
any aspect of his military service, and the Board has 
assigned those opinions greater probative and persuasive 
weight.  Accordingly, the Board finds that service connection 
for DVT and PTE is not warranted on a direct basis.  
Additionally, the Veteran may not establish service 
connection PTE as secondary to DVT because the latter does 
not qualify as a service-connected disability.  38 C.F.R. § 
3.303, 3.310 (2009).

The Board has considered the Veteran's assertions that his 
DVT and PTE had their onset in service when he sought 
treatment for chest pains and leg cramps, or are otherwise 
service-related.   Lay evidence is one type of evidence that 
the Board must consider when a Veteran's claim seeks 
disability benefits.  38 C.F.R. § 3.307(b) (2009).  As a lay 
person, however, the Veteran is not competent to provide 
opinions requiring medicals knowledge, such as a question of 
medical causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, the Veteran's assertions as to medical causation 
and etiology, absent corroboration by objective medical 
evidence and opinions, lack sufficient probative value to 
establish a nexus between his DVT and PTE and his time in 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).

The Board finds that the weight of the credible evidence 
demonstrates that the Veteran's DVT and PTE first manifested 
several years after his periods of active duty and are not 
related to service, including to any in-service complaints of 
chest pain and leg cramps or to any service-connected 
disability.  As the preponderance of the evidence is against 
the claims for service connection for DVT and PTE, those 
claims must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.   This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, VA sent correspondence in September 2004, March 2006, 
and November 2008, a rating decision in May 2005, a statement 
of the case in December 2005, and a supplemental statement of 
the case in April 2007.  Those documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions. VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with adjudication 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2010 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the Veteran's claims.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for deep vein thrombosis is denied.

Service connection for residuals of a pulmonary 
thromboembolism is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim for service connection for a left eye 
disability.

The Veteran contends that he has left eye vision loss and 
blood clots behind that eye that were caused or aggravated by 
his periods of active service.  While his service medical 
records are negative for any complaints or clinical findings 
of eye problems, his VA medical records show that he meets 
the diagnostic criteria for left eye amaurosis fugax and has 
an extensive history of emboli and vascular disease.  

The Veteran underwent a VA eye examination in January 2005 in 
which he was found to have left eye myopia and presbyopia.  
The VA examiner opined that the Veteran needed reading 
glasses due to the aging process, or presbyopia, and that his 
vision problem was not related to his diabetes or the result 
any blood clots behind the eye.  On a subsequent VA 
ophthalmology examination dated in June 2005, the Veteran was 
noted to have a history of intermittent vision loss that 
could be due to amaurosis fugax.

In its October 2008 remand, the Board observed that 
refractive error, due to such disorders as myopia and 
presbyopia, was not considered a disability for VA purposes 
and, thus, could not serve as a basis for awarding service 
connection absent evidence of aggravation during service by a 
superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9 
(2009); Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. 
Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. 
App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. 
Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. 
Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. 
Reg. 6257 (2000).  Accordingly, taking into account his 
clinical history, the Board requested the Veteran be afforded 
another VA examination to address whether he had any current 
left eye disability, other than a congenital or developmental 
defect such as myopia or presbyopia, which was etiologically 
related to service.  Additionally, the VA examiner was asked 
to comment on whether the Veteran had any refractive error of 
the eye that had been permanently aggravated during his 
periods of active service and whether he had a superimposed 
disease or injury in service.  

The record thereafter shows that the Veteran underwent a VA 
neurological examination in August 2009 in which his left eye 
vision loss was attributed to a diagnosis of amaurosis fugax, 
consistent with his longstanding history of emboli and 
vascular disease.  However, the August 2009 VA neurological 
examiner did not comment on whether the Veteran's amaurosis 
fugax was etiologically related to any of his periods of 
active duty, or address whether any congenital or 
developmental defect had been aggravated by a superimposed 
disease or injury in service, as requested in the Board's 
remand.  Moreover, a separate VA eye examination report does 
not appear to be of record.

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds 
it necessary to remand for an additional examination and 
etiological opinion in order to fully and fairly address the 
merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with a different specialist 
than the examiner who conducted the August 
2009 VA examination for the purpose of 
ascertaining the nature and etiology of 
any left eye disability.  The claims 
folder should be reviewed by the examiner, 
and the examination report should reflect 
that review.  The examiner should 
specifically attempt to reconcile the 
opinion with all clinical evidence of 
record, including the VA medical records 
and the January 2005, June 2005, and 
August 2009 VA examination reports 
reflecting a history of emboli and 
vascular disease and diagnoses of left eye 
amaurosis fugax and myopia and presbyopia 
unrelated to diabetes or blood clots.   
Additionally, the VA examiner should 
address the Veteran's assertions that he 
suffers from left eye vision loss and 
clots that are related to his periods of 
military service, and any statements of 
record asserting a continuity of 
symptomatology of eye problems since 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  behind the eye.  
Specifically, the VA examiner's opinion 
should address the following:
        
a)  Diagnose any current eye 
disabilities.

b)  If the Veteran has any current eye 
disability (including amaurosis fugax, 
myopia, and presbyopia) state whether 
or not such disability is a refractive 
error of the eye or a congenital or 
developmental defect.

c)  If any diagnosed eye disability is 
a refractive error of the eye or a 
congenital or developmental defect, 
state whether it is at least as likely 
as not (50 percent probability or 
greater) that the eye disability was 
aggravated (increased in severity 
beyond the natural progression of the 
disease) during service or that there 
was a superimposed injury during the 
Veteran's service from July 1971 to 
August 1973  or from May 1981 to 
September 1983.

d)  If any diagnosed eye disability is 
not a congenital or developmental 
defect, state whether it is at least 
as likely as not (50 percent 
probability or greater) that the eye 
disability was incurred in or 
aggravated during the Veteran's 
service from July 1971 to August 1973 
or from May 1981 to September 1983.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


